Per Curiam.

The statute (R. S. 513) requires in cases of appeal that a bond shall be given in a reasonable sum, sufficient to cover the amount of the judgment appealed from and costs.
How this reasonable sum shall be ascertained is not stated, but it is clear that the court should fix it. If the statute prescribed the amount of the bond there would be nothing required of the court in respect to that matter, but as that has not been done in the law the order of the court is necessary.
We think that the amount of the bond is an essential part of an order allowing an appeal, and in the present case the order is fatally defective.
As, howefer, it is suggested that the amount of the bond was in fact fixed by the district court, we will con*65tinue the cause to enable appellants to move in the district court to amend the order.